Citation Nr: 0817297	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  06-15 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for a cervical spine 
disorder, currently diagnosed as degenerative disc 
disease.

2.	Whether new and material evidence has been received to 
reopen a claim for service connection for a left shoulder 
disorder, currently diagnosed as left shoulder strain.


REPRESENTATION

Appellant represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
reopened the veteran's claims for service connection for 
cervical spine and left shoulder disorders, but denied 
entitlement on the merits.  The RO issued a notice of the 
decision in February 2005, and the veteran timely filed a 
Notice of Disagreement (NOD) in November 2005.  Subsequently, 
in April 2006 the RO provided a Statement of the Case (SOC), 
and thereafter, in May 2006, the veteran timely filed a 
substantive appeal.  The RO supplied Supplemental Statement 
of the Case (SSOC) in July 206 and April 2007.

The veteran did not request a hearing on this matter.

While the RO reopened the veteran's service connection claims 
on appeal, the Board must make its own determination as to 
whether new and material evidence has been received to reopen 
the claims.  That is, the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of the RO's finding.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

As discussed in greater detail below, the instant Board 
decision grants service connection for degenerative disc 
disease of the cervical spine.  In reviewing the veteran's 
statements made in support of his appeal and the relevant 
medical evidence, the Board finds that a claim for service 
connection for radiculopathy of the left upper extremity 
(including the left shoulder) secondary to the veteran's disc 
disease of the cervical spine is raised by the record.  This 
matter is, in part, already in appellate status as it is a 
claim for service connection for a left shoulder disability 
under an alternative theory.  See Robinson v. Mansfield, No. 
04-1690, (U.S. Vet. App. January 29, 2008).  However, as 
explained in the remand appended to this decision, the RO 
must address this aspect of the claim, to include with 
consideration of the law and regulation applicable to claims 
for secondary service connection.  Accordingly, the veteran's 
claim for service connection for a left shoulder disorder is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.	The RO denied the veteran's claims for service connection 
for a cervical spine disorder and a left shoulder disorder 
in a May 1977 decision; the veteran did not appeal that 
decision.

2.	The evidence submitted since the May 1977 decision 
consists of statements by the veteran and his wife, as 
well as private medical records; at least some of this 
evidence is new and raises a reasonable possibility of 
substantiating the veteran's service connection claims.

3.	The veteran had a cervical spine disorder prior to 
service, a history of which was noted upon his service 
entry examination and it is not contended otherwise; 
however, the medical evidence shows that this pre-existing 
disability was aggravated beyond its natural progression 
during service.


CONCLUSIONS OF LAW

1.	The May 1977 RO decision that denied the veteran's service 
connection claims for a cervical spine disorder and a left 
shoulder disorder is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.104, 20.1103 (2007).

2.	Because at least some of the evidence presented since the 
May 1977 RO decision is new and material, the claims for 
service connection for a cervical spine disorder and a 
left shoulder disorder are reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 3.156(a) 
(2007).

3.	A pre-existing cervical spine disorder was aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 1153 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.306 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 significantly changed the law prior to the 
pendency of these claims.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with his claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that VA has received new and 
material evidence to reopen his claims and that service 
connection for cervical spine disorder is warranted, and 
therefore, a further discussion of the VCAA duties is 
unnecessary at this time.  While the basis for the grant is 
in-service aggravation, which at least theoretically is not a 
full grant of service connection as the degree of impairment 
found to be due to pre-service disability is not compensable, 
the veteran concedes pre-existing disability with respect to 
his cervical spine disability.  Under these circumstances, 
the instant Board decision grants the benefit sought in full.  


II. New and Material Evidence

a. Law and Regulations
If a veteran does not file a notice of disagreement with the 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final 
and the claim will not thereafter be reopened or allowed. . . 
."  38 U.S.C.A. § 5108, however, provides an exception to 
this rule by requiring the Secretary to reopen a claim that 
has been finally decided and previously disallowed "[i]f new 
and material evidence is presented or secured" with respect 
to the claim.  Fortuck v. Principi, 17 Vet. App. 173, 178 
(2003) ("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").  

The Board notes that the veteran filed his November 2004 
claims that are the subject of this appeal after August 29, 
2001, the effective date of the current version of 38 C.F.R. 
§ 3.156(a), which sets forth the standard for "new and 
material" evidence.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001").  Accordingly, 
the 2001 amended version of 38 C.F.R. § 3.156(a) controls in 
the present case.  

Section 3.156(a) defines "new" evidence as "existing 
evidence not previously submitted to agency decisionmakers."  
Thus, "[i]f the evidence was not in the record at the time 
of the final disallowance of the claim and is not cumulative 
of other evidence in the record, it is new."  Fortuck, 17 
Vet. App. at 178.  "Material" evidence, in contrast, is 
"existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. § 3.156(a).  In determining whether new 
and material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility."  
Fortuck, supra, at 179.  In addition, "[i]n order to warrant 
reopening a previously and finally disallowed claim, the 
newly presented or secured evidence . . . must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim."  Evans v. West, 9 Vet. App. 273, 284 (1996) 
(Emphasis added).  That is, "the newly presented evidence 
need not be probative of all elements required to award the 
claim . . . but need be probative only as to each element 
that was a specified basis for that last disallowance."  Id.        

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)"). 

b. Analysis
In May 1977 the RO, after considering the veteran's service 
medical records as well as VA and private medical reports 
spanning January 1977 to May 1977, denied the veteran's 
claims for service connection for cervical spine and left 
shoulders.  It supplied a notice of this adverse decision in 
May 1977, which also apprised the veteran of his appellate 
rights.  The veteran thereafter did not submit an NOD with 
that determination.  As such, the Board determines that the 
May 1977 RO decision qualifies as a "final" decision within 
the meaning of 38 U.S.C.A. § 7105(c).  The Board, therefore, 
lacks jurisdiction to entertain the veteran's November 2004 
claims for service connection for cervical spine and left 
shoulder disabilities unless, pursuant to 38 U.S.C.A. § 5108 
and 38 C.F.R. § 3.156(a), new and material evidence is 
received with respect to these claims.   

In the instant case, the post-May 1977 record reveals the 
submission of statements by the veteran, private medical 
records relating to treatment for neck and shoulder pain, and 
a December 2004 private medical opinion from Dr. G.A.W., who 
concluded that the veteran's "description of wearing the 
armor and helmet is as likely as not having been involved in 
aggravating his cervical condition."  In a May 2006 
statement the veteran's wife also indicated that the veteran 
had complained of shoulder pain continuously from the time 
they married in 1968 to present.   

The Board determines that Dr. G.A.W.'s 2004 private medical 
record discussing the effect that the veteran's service 
likely had on his pre-existing, pre-service neck disorder and 
the May 2006 statement by the veteran's wife corroborating 
his account of continuous shoulder pain since service 
constitute new and material evidence.  This evidence 
qualifies as "new" because it did not exist during or prior 
to the May 1977 RO decision, and it is neither cumulative nor 
redundant of evidence already of record, as it offers new and 
corroborative perspectives on the potential impact that the 
veteran's service had on his neck and shoulder disorders.  
This evidence qualifies as "material," as it relates to an 
unestablished fact necessary to substantiate the claims and 
further tends to raise a reasonable possibility of 
substantiating the claims; that is, Dr. G.A.W.'s opinion 
attributes a worsening or aggravation of the veteran's pre-
existing cervical spine disorder to an incident in active 
service, and the statement by the veteran's wife supporting 
the veteran's assertion of shoulder pain during service and 
continuously thereafter.  In light of this evidence, 
therefore, the Board reopens these claims.

Because the Board has reopened the claims, it must make a 
determination on the merits and "review the new evidence 'in 
the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey, 7 
Vet. App. at 405; accord Anderson, 9 Vet. App. at 546.  Part 
III and the Remand Order address the reopened claims for 
service connection for cervical spine and right shoulder 
disabilities.


III. Service Connection

a. Law & Regulations

Presumption of Sound Condition 
38 U.S.C.A. § 1111 sets forth governing principles relating 
to the presumption of a wartime veteran's soundness of 
condition upon entry to service.  38 U.S.C.A. § 1111 
(entitled "Presumption of sound condition").  It provides 
that "every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service."  38 U.S.C.A. § 1111.  The 
implementing regulation, 38 C.F.R. § 3.304(b), similarly 
provides that "[t]he veteran will be considered to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto and was not 
aggravated by such service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted."  38 C.F.R. § 3.304(b).  A history of preservice 
existence of a disease or injury recorded at the time of 
examination does not constitute a notation of such a malady 
per se, but instead, must be considered with all other 
material evidence in determinations as to inception.  38 
C.F.R. § 3.304(b)(1).  A veteran thus enjoys an initial 
presumption of sound condition upon service entry if the 
enlistment records do not reflect that the veteran has a 
disease or injury that subsequently becomes manifest during 
service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004) 
(noting that "[w]hen no preexisting condition is noted upon 
entry to service, the veteran is presumed to have been sound 
upon entry," but that "if a preexisting disorder is noted 
upon entry to service, the veteran cannot bring a claim for 
service connection for that disorder"); see 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).  

Such an initial presumption, however, is not absolute and may 
be rebutted.  Wagner, 370 F.3d at 1092, 1096, 1097.  The 
United States Court of Appeals for the Federal Circuit has 
interpreted § 1111 to "permit[] the government to overcome 
the presumption of soundness" upon a two-prong showing: it 
"must show clear and unmistakable evidence of both a 
preexisting condition and a lack of in-service aggravation to 
overcome the presumption of soundness for wartime service . . 
. ."  Id.  If the government fails to demonstrate either 
prong, the rebuttal fails and the soundness presumption 
remains.  See id., at 1096, 1097 (recognizing that the 
government's failure to rebut the soundness presumption means 
that "the veteran's claim is one for service connection"); 
see also Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993) 
(noting that if a veteran's disease "was first diagnosed 
while in service, the burden of proof is on the government to 
rebut the presumption of sound condition upon induction by 
showing that the disorder existed prior to service and, if 
the government meets this requirement, by showing that the 
condition was not aggravated in service") (Emphasis added).  
The government's "burden of proof is a formidable one," 
Kinnaman, supra, and it "means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undebatable."  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); accord 
Cotant, 17 Vet. App. at 131 (noting that "[t]he clear-and-
unmistakable-evidence standard is an 'onerous' one"). 

In addition, if a veteran has a preexisting disorder prior to 
service that is noted upon service entry, he cannot bring a 
claim for "incurrence" service connection for that 
disorder, but may only bring a claim for service connected 
"aggravation" of that disorder.  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004) ("if a preexisting disorder 
is noted upon entry into service, the veteran cannot bring a 
claim for service connection for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder"); accord Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994); Paulson v. Brown, 7 Vet. App. 466, 468 
(1995) ("If a disability is found to have preexisted 
service, then service connection may be predicated only upon 
a finding of aggravation during service").  In such a case, 
"[a] preexisting injury or disease will be considered to 
have been aggravated by active . . . service, where there is 
an increase in disability during such service . . . ."  38 
C.F.R. § 3.306(a).  When claiming entitlement to service 
connection for the aggravation of a preexisting condition, a 
veteran need not establish a causal link between his military 
service and the deterioration of his preservice disability, 
but he bears the burden of proving that an aggravation, or 
permanent increase in severity, occurred in service.  Wagner, 
supra (noting that the "burden falls on the veteran to 
establish aggravation"); Laposky v. Brown, 4 Vet. App. 331, 
334 (1993).  Temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to constitute "aggravation in service" unless the 
underlying condition, as contrasted to the symptoms, is 
worsened, and aggravation may not be conceded where the 
disability underwent no increase in severity during service.  
Jenson, supra; Paulson, supra ("The presumption of 
aggravation . . . is not applicable unless the preservice 
disability underwent an increase in severity during 
service"); Routen v. Brown, 10 Vet. App. 183, 189 n.2 (1997) 
(noting that in order to establish aggravation, the 
preexisting disorder must have undergone "a lasting 
worsening . . . that is, a worsening that existed at the time 
of separation . . . ."); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).  In determining whether such aggravation occurred the 
Board must give "[d]ue regard . . . [to] the places, types, 
and circumstances of service and particular consideration 
will be accorded combat duty and other hardships of 
service," and [t]he development of symptomatic 
manifestations of a preexisting disease or injury during or 
proximately following action with the enemy . . . will 
establish aggravation of a disability."  38 C.F.R. § 
3.306(b)(2).  Where an in-service increase in severity has 
been shown, VA may rebut the presumption of aggravation by 
demonstrating that "the [in-service] increase in disability 
is due to the natural progress of the disease," and it must 
do so by offering "[c]lear and unmistakable evidence 
(obvious or manifest)" in this regard.  38 C.F.R. § 
3.306(a), (b); accord Wagner, supra.

b. Factual Background
The veteran's August 1965 Report of Medical Examination for 
Enlistment contains a normal clinical assessment of the spine 
and upper extremities.  In his companion Report of Medical 
History, the veteran disclosed that he had experienced 
painful or "trick" shoulder or elbow, as well as a bone, 
joint or other deformity.  The veteran described how he had 
received treatment at a chiropractic clinic in Texas.  The 
examining clinician also made note of the veteran's 
complaints of chronic neck pain due to "dislocated 
vertebrae".  

A pre-enlistment, September 1965 private chiropractor record 
discloses that the veteran sought treatment for left shoulder 
pain and stiffness in the neck.    

The veteran's DD-Form 214 reflects that he enlisted in the 
military, effective April 1966.  

July 1966 and August 1966 Chronological Records of Medical 
Care indicate that the veteran had neck pain for a period of 
three months.  At this time, he exhibited full range of 
motion in all directions, without muscle spasm or other 
abnormalities found.  The clinicians directed him to take 
medication.  

The veteran's December 1968 Report of Medical Examination for 
Separation contains a normal clinical evaluation of the spine 
and upper extremities.  In his accompanying Report of Medical 
History for Separation, however, the veteran indicated that 
he experienced pain in the neck and shoulders.  He explained 
that he had difficulty concentrating due to such pain, and 
noted that he had received treatment from a chiropractor for 
a dislocated vertebrae, which apparently had led to his neck 
and shoulder pain.    

Private chiropractic notes from 1974 to 1975, 1976, 1978, 
1980, 1993, 1995 and 1996 reflect that the veteran received 
treatment for pain in the left neck and shoulder.  

An April 1977 VA orthopedic examination report indicates that 
the veteran had no specific history of a neck injury, but 
complained of intermittent pain at the base of the neck, 
which he had noticed while in service during basic training.  
A physical examination revealed a full range of motion of the 
cervical spine without muscle spasm.  The veteran also 
displayed full range of motion of the shoulders and scapular 
muscles, with entirely normal muscle strength.  Gross 
neurological examination of the upper extremities appeared 
normal, and the veteran was "essentially asymptomatic at the 
moment."  Based on these data, the physician diagnosed the 
veteran with intermittent neck pain, cause undetermined, 
entirely normal to examination at the present time, without 
interference with function.  A companion April 1977 VA 
Radiographic Report disclosed that the veteran had severe 
degenerative changes of the cervical spine.        

A May 1988 private medical note also discloses that the 
veteran received chiropractic treatment for the cervical 
spine.  

As reflected in a February 1996 VA radiology report, the 
veteran had degenerative changes at the C5-6 and C6-7 discs, 
with a slight loss of lordic curve.  

An August 2004 correspondence from the veteran's private 
physician, Dr. G.A.W., stated that the veteran had neck and 
shoulder pain for which he received a neurosurgical 
evaluation.  He diagnosed the veteran with cervical stenosis 
and degenerative disc disease.    

In December 2004, Dr. G.A.W. authored a letter stating that 
he had treated the veteran since August 2004 for cervical 
radiculopathy, for which the veteran underwent surgery.  A 
November 2004 correspondence reiterates this.  Dr. G.A.W. 
described the veteran's account of having a pre-existing, 
pre-service cervical spine and left shoulder disorder, and 
concluded, based on this account that "[c]ertainly, I can't 
be certain, but his description of wearing the armor and 
helmet is as likely as not having been involved in 
aggravating his cervical condition."    

In a letter dated October 2005, the veteran's private 
physician, Dr. E.R.V. stated that the veteran "has been 
suffering from symptoms related to cervical degenerative disc 
disease and radiculopathy" for which he received a cervical 
diskectomy and fusion.  Dr. E.R.V. noted that "[w]earing of 
the military helmet during his service is as likely as not to 
have contributed to his medical condition."    

At his February 2006 Decision Review Office (DRO) hearing, 
the veteran testified that he experienced pain in his neck 
prior to his military service.  Hearing Transcript at 2.  He 
also stated that his neck pain had increased in severity 
during his active service as a result of wearing a heavy 
helmet and carrying equipment.  Hearing Transcript at 3, 4.  
He noted that he sought treatment during his period of 
service in Vietnam, but could not take any pain medication, 
as he had to remain alert.  Hearing Transcript at 4.  The 
veteran asserted that he received chiropractic treatments for 
his neck pain post service from 1969 to 1977.  Hearing 
Transcript at 4.  As for his left shoulder pain, the veteran 
testified that he would experience said pain whenever he had 
his neck pain.  Hearing Transcript at 5.   

The veteran has asserted, in his May 2006 substantive appeal 
as well as in his October 2005 NOD and a December 2004 
statement, that he in fact had pre-existing, pre-service 
cervical spine and left shoulder disorders, which became 
aggravated by his wearing of helmets and heavy equipment 
while in service.  He further indicated that he sought 
medical treatment for these maladies from a Dr. J.R.L. in the 
early 1970s, immediately after his service discharge.  The 
veteran indicated, however, that apparently these treatment 
records were destroyed after 10 years.    

Also in May 2006, the veteran's wife submitted a statement 
attesting to the fact that the veteran experienced neck and 
shoulder disorders continuously since their marriage in 1968.  
She conveyed that the veteran complained of neck and shoulder 
pain from his time in the service through 1970, 1972 and 
thereafter.  She also stated that he had encouraged the 
veteran to visit Dr. J.R.L. in the early 1970s, which he did.     

In January 2007, the veteran submitted to a VA joints 
examination.  At this time, the clinician did not review the 
claims file, but took a history from the veteran, who 
indicated that he had problems with his neck prior to his 
service entry.  During service, the veteran reported that he 
experienced neck pain and left shoulder pain as a result of 
wearing a heavy helmet and carrying equipment.  Currently, 
the veteran complained of experiencing neck pain daily, and 
he underwent cervical spine surgery in 2005.  As for the left 
shoulder, the clinician indicated that the veteran had no 
pre-service injury to the left shoulder, but developed left 
shoulder pain during his active service.  He currently 
experienced left shoulder pain daily      

After a physical examination, the VA examine diagnosed the 
veteran with cervical spine fusion in the lower cervical 
spine with degenerative changes at the C2-3, C3-4 and C7-T1 
and chronic neck pain with decreased range of motion.  X-rays 
confirmed degenerative discs.  The clinician also diagnosed 
the veteran with left shoulder strain, negative X-rays.  As 
for the likely relationship of these current disorders to the 
veteran's active service or any incident thereof, he stated 
that because he did not have access to the C-file at this 
time, he "cannot make a statement regarding these two 
incidents."  

A March 2007 Addendum to the January 2007 VA examination 
report by the same VA clinician notes that the veteran in 
fact had received medical treatment for neck pain during 
service on two occasions in 1966.  The clinician stated, 
also, that he saw "no evidence of left shoulder being 
treated in the military."  The VA clinician concluded that 
"[t]he neck condition was pre-existing, so it is less likely 
than not that current neck condition is related to the 
military," and that "[t]here is no evidence of left 
shoulder treatment in the military.  It is less likely than 
not that current left shoulder condition is related to the 
military."  

c. Discussion
The Board determines that although the veteran received a 
normal clinical evaluation of the spine upon his service 
entry, his cervical spine disorder was, in fact, "noted" 
upon entry, as his Report of Medical Examination and Report 
Medical History for Enlistment both indicate that he received 
pre-service treatment for a neck disorder, diagnosed as 
dislocated vertebrae.  Such a diagnosis is consistent with 
chronic disability.  Pre-enlistment private chiropractic 
medical notes dated 1965 confirm the pre-service treatment 
history and the veteran, in various statements spanning 
December 2004 to February 2006, has maintained that he did 
not incur his neck disorder during service, but that his 
active service aggravated this pre-existing cervical spine 
disorder.  Under these circumstances, the Board determines 
that the presumption of soundness does not attach, and 
therefore, the Board must consider the veteran's claim for 
service connection for a cervical spine disorder under the 
law and regulations pertaining to in-service aggravation.  

As reflected in his June 1966 and August 1966 service medical 
records, the veteran complained of neck pain during service 
and received treatment for said pain.  While he received a 
normal clinical evaluation of the spine on his December 1968 
Report of Medical Examination for Separation, in his 
accompanying Report of Medical History, he again noted neck 
pain.  The veteran and his wife have presented credible 
testimony that he had neck pain during service and continued 
to have such thereafter, and chiropractor notes dated from 
the 1970s corroborates this testimony.  This evidence, when 
considered with the other relevant evidence of record, merely 
shows that the veteran had neck pain prior to, during and 
after service and there is insufficient evidence to raise a 
presumption of aggravation.  However, Dr. G.A.W.'s December 
2004 conclusion that the veteran's "wearing the armor and 
helmet is as likely as not having been involved in 
aggravating his cervical condition," and Dr. E.R.V.'s 
October 2005 statement that "[w]earing of the military 
helmet during his service is as likely as not to have 
contributed to his medical condition" support a finding of 
in-service aggravation.  The Board notes the March 2007 VA 
examiner's determination that the veteran's pre-existing, 
pre-service neck disorder was "less likely than not . . . 
related to the military," but this clinician did not offer 
an opinion as to whether the veteran's active service or any 
incident thereof aggravated his pre-existing cervical spine 
disorder.  

In light of the evidence above, the Board finds that the 
veteran's cervical spine disability was aggravated beyond its 
natural progression during service.  Accordingly, service 
connection for a cervical spine disability, currently 
diagnosed as degenerative disc disease, is warranted based on 
in-service aggravation.                


ORDER

As new and material evidence has been received, the veteran's 
claim for service connection for a cervical spine disorder, 
currently diagnosed as degenerative disc disease, is 
reopened.

As new and material evidence has been received, the veteran's 
claim for service connection for a left shoulder disorder is 
reopened.

Service connection for a cervical spine disorder, currently 
diagnosed as degenerative disc disease, is granted based upon 
in-service aggravation.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim for service 
connection for a left shoulder disorder, to include as 
secondary to disc disease of the cervical spine.  38 C.F.R. § 
19.9 (2007).  

The Board notes that prior to his April 1966 enlistment, a 
private chiropractor noted and the Report of Medical History 
for Enlistment indicates that the veteran complained of left 
shoulder pain in conjunction with his neck discomfort.  In 
addition, while his service medical records do not reflect 
that he received treatment for left shoulder pain, on his 
December 1968 Report of Medical History for Separation, the 
veteran again indicated that he continued to experience pain 
in the shoulder.  The veteran, his wife and post-service 
chiropractor notes convey that he continued to complain of 
left shoulder discomfort after his service discharge, and he 
has maintained that he had a pre-service, pre-existing left 
shoulder disorder that was aggravated during service.  
However, pain alone is not a disability for VA compensation 
purposes (Sanchez-Benitez v. West, 259 F.3d 1356 (Fed. Cir. 
2001)) and the veteran is not competent to diagnose a left 
shoulder disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Unlike the veteran's cervical spine disability, 
which was diagnosed as dislocated vertebrae prior to service, 
there is no medical evidence or competent opinion showing 
that the veteran has a pre-existing chronic left shoulder 
disability.  The private medical opinions of Drs. G.A.W. and 
E.R.V. do not indicate that the veteran had a pre-existing 
underlying chronic left shoulder disability manifested by 
pain, nor does the most recent VA examiner's opinion.  In 
fact, the latter examiner specifically concluded that the 
veteran did not have a left shoulder injury prior to service.  
In addition, the veteran has stated that he experiences left 
shoulder pain whenever he feels neck pain, which raises a 
suspicion of radiculopathy involving the left shoulder and 
arm secondary to or associated with his disc disease of the 
cervical spine.  

The Board finds that the record  raises a claim for service 
connection for a left shoulder disorder and/or radiculopathy 
of the left upper extremity secondary to the veteran's 
service-connected (as the result of the instant Board 
decision) disc disease of the cervical spine.  38 C.F.R. 
§ 3.310.  As the RO has not addressed this aspect of the 
veteran's claim (and it is part of the service connection 
claim on appeal because service connection under an 
alternative theory is not a new claim-see Robinson v. 
Mansfield, .No. 04-1690 (U.S. Vet. App. January 29, 2008)), 
additional development is warranted, to include ensuring that 
VCAA compliance has been met with respect to the claim for 
service connection for a left shoulder disability and/or 
radiculopathy of the left upper extremity on direct 
incurrence, presumptive (if arthritis or organic disease of 
the nervous system is present) and secondary bases.  See 
38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159.  

The Board also finds that another VA examination is warranted 
that includes opinions addressing the direct incurrence and 
secondary service connection questions at hand, to include 
whether any currently diagnosed left shoulder disability or 
radiculopathy of the left upper extremity is causally linked 
to service and whether such disability was caused or 
aggravated by the veteran's service connected degenerative 
disc disease of the cervical spine.  38 C.F.R. § 3.310; Allen 
v. Brown, 7 Vet. App. 439 (1995).  See also 71 Fed. Reg. 
52744 (2006). 

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA) VCAA compliance has been met with 
respect to the claim for service 
connection for a left shoulder disability 
and/or radiculopathy of the left upper 
extremity on direct incurrence, 
presumptive (if arthritis or organic 
disease of the nervous system is present) 
and secondary bases.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159 (2007).  Notice 
consistent with 38 U.S.C.A § 5103(a) and 
38 C.F.R. § 3.159(b)(1) with respect to 
the claims must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The AMC/RO must also notify the 
veteran and his representative of the 
amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, for the purpose of  
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established by 
medical evidence created before the onset 
of aggravation.

3. The veteran must be afforded a VA 
medical examination for the purpose of 
determining the nature and etiology of 
any disability of the left upper 
extremity and shoulder that is currently 
present.  The clinician is requested to 
examine pertinent evidence in the claims 
file and indicate that s/he has done so 
in the examination report.   

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran (to 
include treatment history), the physical 
examination, any laboratory tests that 
are deemed necessary, and any additional 
specialty examinations that are 
warranted, the clinician is requested to 
answer the following questions:

(a) Is it at least as likely 
as not (50 percent or greater 
probability) that any  left 
shoulder disability or 
radiculopathy of the left 
upper extremity that is 
currently present was caused 
or aggravated by his service 
connected degenerative disc 
disease of the cervical 
spine?

(b) Is it at least as likely 
as not (50 percent or greater 
probability) that any left 
shoulder disability or 
radiculopathy of the left 
upper extremity that is 
currently present is causally 
linked to any incident of 
service, to include wearing a 
helmet and carrying heavy 
equipment?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.  

Additionally, the Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition, as opposed to a 
temporary flare-up of symptoms.  

If the veteran's left shoulder strain 
has been caused or aggravated by his 
service connected cervical spine 
disability, to the extent that is 
possible, the examiner is requested to 
provide an opinion as to approximate 
baseline level of severity of the left 
shoulder disorder before the onset of 
aggravation (e.g., mild, moderate).

The examiner is also requested to provide 
a rationale for any opinion expressed.  
If s/he cannot reach a conclusion without 
resort to mere speculation, s/he should 
so indicate in the examination report.  
		
4. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must adjudicate the veteran's claim for 
service connection for a left shoulder 
disability and radiculopathy of the left 
upper extremity, to include as secondary 
to service -connected degenerative disc 
disease of the cervical spine.  If the 
claim remains denied, the AMC/RO should 
issue an appropriate SSOC, which includes 
the law and regulation relating to 
secondary service connection, and provide 
an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).








This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


